December 17, 2004


Mr. Gregory D. Smith
Ramey & Flock, P.C.
100 E. Ferguson, Suite 500
Tyler, TX 75702

Mr. Mark C. Brodeur
Brodeur & Evans, P.L.L.C.
1412 Main Street, 22nd Floor
Dallas, TX 75202
Mr. Jonathan R. Moothart
Bowerman Bowden & Moothart, P.C.
620-A Woodmere
Traverse City, MI 49686

RE:   Case Number:  02-1050
      Court of Appeals Number:  12-01-00193-CV
      Trial Court Number:  552-98

Style:      NORTH AMERICAN MORTGAGE COMPANY
      v.
      DONALD LEE O'HARE, JR. AND OTHERS

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
in part the court of appeals' judgment and remands this case  to  the  trial
court.  The Court delivered the enclosed per curiam opinion and judgment  in
the  above-referenced  cause.   The  court  of  appeals'  opinion  is  order
published.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Carolyn     |
|   |Bullock         |
|   |Ms. Cathy S.    |
|   |Lusk            |